—Appeal by the defendant from a judgment of the Supreme Court, Queens Comity (McDonald, J.), rendered June 24, 1999, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the unsigned affidavit at issue was not Rosario material (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866; People v Robles, 210 AD2d 264; CPL 240.44 [1]). In any event, the defendant failed to demonstrate that there was a reasonable possibility that the initial non-disclosure of the unsigned affidavit materially contributed to the result of the trial or suppression hearing (see, CPL 240.75; People v Small, 286 AD2d 513; People v Sorbello, 285 AD2d 88; People v Wolf, 284 AD2d 102). Ritter, J. P., Krausman, S. Miller and Florio, JJ., concur.